Citation Nr: 1105713	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to January 17, 2005, for a 
grant of a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel




INTRODUCTION

The Veteran served on active military duty from November 1961 to 
June 1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In his August 2006 notice of disagreement (NOD), the Veteran 
asserted that the December rating decision that granted a total 
disability rating based on individual unemployability (TDIU) was 
clearly and unmistakably erroneous (CUE) because it should have 
assigned an earlier effective date.  The Board notes that 
previous final determinations are accepted as correct in the 
absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2010).  Here, however, the Veteran perfected an appeal 
of the December 2005 rating decision.  The rating decision is 
thus not final and a direct appeal, and not a CUE claim, is the 
appropriate avenue by which to challenge the assigned effective 
date.  Accordingly, the Board will not consider any CUE claim.  


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased evaluation for his 
service-connected posttraumatic stress disorder (PTSD) and 
diabetes mellitus based on individual unemployability on July 5, 
2005.

2.  The Veteran was in receipt of a 50% total evaluation from 
March 19, 1999, a 60% total evaluation from June 10, 2003, and a 
70% evaluation from January 17, 2005.  

4.  The Veteran's service-connected PTSD and diabetes mellitus 
are not considered to be of common etiology.

5.  The Veteran was unemployable due to service-connected 
disabilities as of January 17, 2005.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 17, 2005 for 
TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 3.400, 3.156(b), 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be 
provided prior to an initial RO decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to 
a claimant if the error does not affect the essential fairness of 
the adjudication, such as where (1) the claimant demonstrates 
actual knowledge of the content of the required notice; (2) a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 
556 U.S. __ (2009).  Defective timing may be cured by a fully 
compliant notice letter followed by a readjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But where a claim has been granted and an initial disability 
rating and effective date have been assigned, the claim has been 
substantiated and section 5103(a) notice is "no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an 
initial VA decision awarding service connection and assigning a 
disability evaluation and effective date has been made, section 
5103(a) notice is no longer required).  Additionally, where a 
claim has been granted, the claimant bears the burden of 
demonstrating prejudice from defective notice with respect to 
downstream elements such as effective dates or disability 
ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The 
Veteran has made no such assertions here.  Accordingly, regarding 
the effective date for the award of TDIU, VA's duty to notify has 
either has been satisfied or any deficiency has caused no 
prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran's service treatment records, VA medical records, Social 
Security Administration (SSA) records, and identified private 
medical records have been obtained.   No examination was 
provided, but none was required.  The Veteran applied for TDIU in 
July 2005, and it was granted based on that application, without 
examination.  38 C.F.R. § 3.159(c)(4) (2010) (noting that a VA 
examination is only required where necessary to decide the 
claim).  Additionally, the Board finds that a retrospective 
medical examination is not required to determine unemployability 
prior to January 2005.  See Chotta v. Peake, 22 Vet. App. 80, 86 
(2008) (noting that a retrospective medical opinion may be 
necessary in certain instances); Vigil v. Peake, 22 Vet. App. 63, 
67 (2008) (noting that the duty to assist may require a 
retrospective medical evaluation where there is no medical 
evidence for the relevant time period).  Although a submission 
from a former employer notes that the Veteran was terminated in 
2000 for being unreliable, which suggests the termination could 
be due to PTSD, lay and medical evidence from 1999 to 2005 
indicates unemployability due to a non-service-connected back 
disorder.  The Board thus finds that the information and evidence 
of record is adequate to decide this claim.  There is no 
indication in the record that additional evidence relevant to the 
issues decided herein is available and not part of the claims 
file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), 
aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also 
Dingess/Hartman, 19 Vet. App. at 486.

Generally, the effective date of an award of compensation is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  A claim is "a formal or informal communication in 
writing requesting a determination of entitlement, or evidencing 
a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2010).  An informal claim is "[a]ny communication or action 
indicating intent to apply for one or more benefits."  38 C.F.R. 
§ 3.155(a) (2010).  

VA must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b) (2010).  The date of outpatient 
or hospital examination or date of admission to a VA hospital is 
accepted as the date of receipt of a claim when such reports 
relate to a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. § 
3.157(b).

Additionally, where new and material evidence is received prior 
to the expiration of the appeal period, or prior to the appellate 
decision if a timely appeal has been filed, the evidence is 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
38 C.F.R. § 3.156(b).

An exception to the general rule applies to claims for increased 
compensation.  This exception permits an earlier effective date 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of the claim for increased 
compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  Under 
these circumstances, the effective date of the award is the 
earliest date at which it was ascertainable that an increase 
occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of 
when an increase in disability is factually ascertainable is 
based on the evidence in the veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant TDIU when the evidence shows that the veteran is 
precluded, by reason of his service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only 
when it is established that the service-connected disabilities 
are so severe, standing alone, as to prevent the retaining of 
gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is 
not whether the veteran is unemployed or has difficulty obtaining 
employment, but whether the veteran can perform the physical and 
mental acts required by employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

A total disability rating may be assigned, where the schedular 
rating is less than total, where, if there is only one 
disability, the disability is rated at 60 percent or more, or 
where, if there are two or more disabilities, at least one 
disability is rated 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  For the purposes of determining 
whether one 60 percent disability or one 40 percent disability 
exists, the following are considered one disability:  1) 
disabilities of both upper or lower extremities, including the 
application of the bilateral factor; 2) disabilities from a 
common etiology or a single accident; 3) disabilities affecting a 
single body system; 4) multiple injuries incurred in action; or 
5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 
4.16(a).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including his 
employment and educational history.  38 C.F.R. § 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  

For purposes of effective date rules, the issue of entitlement to 
TDIU may be considered as part of a claim for underlying benefits 
(i.e., a service connection claim) or may be considered part of 
an increased compensation claim (i.e., in conjunction with an 
increased evaluation claim or as a freestanding claim to obtain 
an increased evaluation based on unemployability).  See Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a TDIU 
request "involves an attempt to obtain an appropriate rating for 
a disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation"); 
Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (noting that 
an award of TDIU may not amount to award of increased 
compensation where TDIU is awarded as part of initial award of 
disability compensation benefits).  Accordingly, to determine if 
the exception applies, the nature of the TDIU claim on appeal 
must be assessed.

Here, the Veteran filed a claim for entitlement to service 
connection for PTSD on March 19, 1999.  In a March 2000 rating 
decision, the RO denied the claim.  The RO interpreted a February 
2001 submission as a notice of disagreement (NOD).  Thereafter, 
in a June 2001 rating decision, the RO denied service connection 
for PTSD.  In January 2002, the Veteran again filed a NOD.  In an 
April 2002 statement of the case (SOC) and a July 2002 rating 
decision, the RO denied service connection for PTSD.  In February 
2003, the Veteran submitted evidence that he was a combat 
veteran.  The RO initially treated this submission as a new claim 
for entitlement to service connection for PTSD.  

In a July 2003 rating decision, the RO granted service connection 
for PTSD and assigned a 30 percent evaluation, effective February 
27, 2003.  The Veteran filed an NOD regarding the evaluation and 
the effective date.  In a December 2003 SOC, the RO continued the 
30 percent evaluation and assigned an effective date of January 
2, 2001.  The Veteran filed a substantive appeal in February 
2004.  In a June 2004 written submission, the Veteran stated that 
an evaluation of 50% and an effective date of March 19, 1999 
would satisfy his appeal.  In a June 2004 rating decision, the RO 
assigned a 50 percent evaluation for PTSD with an effective date 
of March 19, 1999.  The RO noted that this closed the Veteran's 
appeal pursuant to his written statements.  The Veteran was 
notified of this decision in an October 2004 letter. 

In April 2005, the RO granted service connection for diabetes 
mellitus and assigned a 10 percent evaluation as of June 10, 
2003, and a 20 percent evaluation as of October 2, 2003.  The RO 
also granted service connection for the following disabilities as 
of January 17, 2005:  hypertension, evaluated as 10 percent 
disabling; a heart disorder, evaluated as 10 percent disabling; 
and erectile dysfunction, evaluated as noncompensable.  

On July 5, 2005, the Veteran submitted a formal claim for TDIU 
based on his service-connected PTSD and diabetes mellitus.  On 
September 20, 2005, a former employer submitted information that 
the Veteran was terminated for being unreliable on January 7, 
2000.  In a December 2005 rating decision, the RO granted TDIU, 
effective January 17, 2005, the date that the schedular criteria 
were met.

The Board finds that the Veteran's July 5, 2005 request for TDIU 
based on his service-connected PTSD and diabetes mellitus is a 
new claim for an increased evaluation based on unemployability, 
and was not part of the underlying claim for benefits, as 
determined to be filed in March 1999.  See Rice, 22 Vet. App. at 
453-54; Dalton, 21 Vet. App. at 32-34.  Here, the Veteran filed a 
service connection claim in March 1999 and perfected an appeal of 
the initial evaluation.  The issue remained on appeal until the 
June 2004 rating decision and October 2004 notice which awarded a 
50% evaluation.  The Board notes that a Veteran is assumed to be 
seeking the highest evaluation available and a claim remains in 
controversy where less than the maximum available benefit is 
awarded, unless he or she "express[es] a clear intent to so 
limit the issue on appeal."  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  Here, in a June 2004 submission, the Veteran expressly 
stated his appeal would be satisfied by a 50% evaluation.  At no 
time during the prosecution of his claim did he allege 
unemployability due to his PTSD or diabetes mellitus or request 
an evaluation any higher than 50%.  Thus, when the RO issued the 
rating decision in June 2004 and the notification letter in 
October 2004, the appeal was closed.  See 38 C.F.R. § 3.104(a) 
(providing that a VA decision is final and binding at the time VA 
issues written notification).  The Board finds that no appeal 
could be taken from that rating decision as the Veteran had 
expressly limited his claim to a claim for a 50% evaluation, 
which was fully satisfied upon the issuance of the rating 
decision and letter.  Accordingly, the Board finds that the 
Veteran's request for a TDIU was unrelated to the adjudication of 
the initial underlying claim, and is a claim for an increased 
evaluation based on unemployability.  See Rice, 22 Vet. App. at 
453 (noting that where entitlement to TDIU is independently 
asserted it is "a claim for an increased disability rating based 
on unemployability").  The rules for effective dates for 
increased evaluation claims thus apply.

As noted above, under the general rule, the effective date is the 
date of claim or the date entitlement arose, whichever is later.  
Here, the date of receipt of the formal TDIU claim was July 5, 
2005.  The Board finds that a review of the claims file indicates 
that no other prior documents or communications of record may be 
interpreted as a formal or informal claim for TDIU.  Prior to the 
July 2005 TDIU request, the Veteran did not allege 
unemployability due to his PTSD or diabetes mellitus.  
Additionally, the Veteran did not request an increased evaluation 
for his diabetes mellitus.  Thus, the Board finds that the date 
of claim is July 5, 2005.

Regarding the date that entitlement to TDIU arose, the Veteran 
was in receipt of a total 50% evaluation as of March 19, 1999, a 
60% total evaluation as of June 10, 2003, and 70% total 
evaluation as of January 17, 2005.  Thus, the date that schedular 
entitlement arose was January 17, 2005, the date that the Veteran 
was in receipt of a 70% total evaluation.  The Veteran and his 
representative have argued that schedular entitlement arose on 
June 10, 2003, the date of service connection for diabetes 
mellitus, because his PTSD and diabetes mellitus should be 
considered of "common etiology", such that they are considered 
one disability rated as 60%.  In a November 2007 submission, the 
Veteran argues that both disabilities are due to his combat 
during Vietnam service - due to "instrumentalities of war."  In 
support of that argument, the Veteran submitted internet articles 
that indicate that PTSD may increase the risk of diabetes.  At an 
August 2010 DRO conference, the Veteran and his representative 
argued that the two disabilities were due to Agent Orange 
exposure.  

Common etiology is not defined in the regulation.  See 38 C.F.R. 
§ 4.16(a).  The Board finds, however, that the Veteran's PTSD and 
diabetes mellitus are not of common etiology.  In Gary v. Brown, 
7 Vet. App. 229, 230 (1994), the Veteran's facial scar, fractured 
pelvis, and psychiatric disorder were of common etiology because 
the each disability was the direct result of an in-service 
automobile accident.  Those facts are of a very different nature 
than the situation on appeal.  June 2002 and June 2003 VA 
examinations indicate that the Veteran's PTSD results from the 
general stress of combat service.  The Veteran's diabetes 
mellitus was awarded based on presumptive service connection, due 
to Agent Orange exposure.  Agent Orange exposure and the 
stressors of combat are two separate causal incidents, unlike one 
automobile accident.  Additionally, the internet articles suggest 
a link between PTSD and diabetes, but the articles are not 
specific to the Veteran and thus do not provide support for his 
assertions.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) 
(holding that a medical article or treatise can provide support 
for a claim, but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a case as 
opposed to a discussion of generic relationships).  Accordingly, 
the date of schedular entitlement to TDIU is January 17, 2005.  
The Board also finds that the evidence did not support referral 
for an extraschedular TDIU at any time prior to January 17, 2005, 
because the medical and lay evidence of record indicated the 
Veteran was unemployed due to his non-service-connected back 
disorder.  Accordingly, the date of entitlement is January 17, 
2005 and the proper effective date is the later of July 5, 2005 
and January 17, 2005.  Accordingly, under the general rule, an 
earlier effective date is not warranted.  

Also as noted above, under the exception, an earlier effective 
date may be granted on the date of a factually ascertainable 
increase in the disability, if such increase occurred within the 
one-year period preceding the date of the claim.  For purposes of 
TDIU, a factually ascertainable increase occurs when the evidence 
shows an inability to secure or follow a substantially gainful 
employment.  Dalton, 21 Vet. App. at 33-34.  The Board finds that 
in the year prior to the July 5, 2005 claim, the evidence did not 
show factually ascertainable unemployability due to the Veteran's 
service-connected disabilities.  VA medical records from 1999 
indicate the Veteran was working in autobody repair.  In a 
December 2000 VA medical record, the Veteran reported he lost his 
own business due to taxation issues, and was doing odd jobs, 
although he had been unemployed for 3 months due to being in 
jail.  A June 2001 rating decision granted a non-service-
connected pension based on total disability due to a non-service-
connected back disorder.  In an October 2001 net worth statement, 
the Veteran reported he quit his last job in December 1999 due to 
his physical condition.  A June 2002 VA PTSD examination report 
noted that the Veteran was unemployed secondary to his back 
disorder.  SSA records indicate the Veteran was disabled as of 
July 2002 due to his back disability.  In a June 2003 VA PTSD 
examination, the Veteran reported he had been unable to work for 
about 3.5 years.  The examiner noted he was unable to work 
because he was unable to lie down or stretch his back.  A 
statement submitted in September 2005 from a former employer 
indicates that the Veteran was terminated from a collision repair 
job in 2000 for being unreliable.  This is the first evidence 
that the Veteran's service-connected disabilities were causing 
unemployability, rather than his non-service-connected back 
disability.  The medical treatment records from 2004 and 2005 
demonstrate treatment for the Veteran's back disorder, PTSD, and 
diabetes mellitus, but do not indicate unemployability or any 
increase in the severity of symptoms of any of the disabilities.  
Accordingly, because the evidence of record does not support that 
the Veteran was unemployable due to his PTSD and diabetes 
mellitus in the year prior to January 17, 2005, an earlier 
effective date is not warranted.

Likewise, consideration of 38 C.F.R. § 3.156(b) does not provide 
for an earlier effective date.  The Veteran submitted evidence in 
September 2005, within a year of the October 2004 notification of 
the June 2004 rating decision that indicated unemployability in 
2000 due to his PTSD.  But as determined above, the appeal was 
closed as of the issuance of the rating decision and notification 
letter, because the Veteran expressly limited his claim to an 
assignment of a 50% evaluation.  Thus the evidence submitted in 
September 2005 was not "received prior to the expiration of the 
appeal period, or prior to the appellate decision if a timely 
appeal has been filed," because the appeal was closed.  
38 C.F.R. § 3.156(b).

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

An effective date prior to January 17, 2005 for an award of TDIU 
is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


